Motion by respondent State Commissioner to dismiss appeal taken as of right by intervenors-appellants granted and the appeal dismissed, without costs, upon the ground that no substantial constitutional question is directly involved. Motion by intervenors-appellants for leave to appeal denied. Motion by intervenors-appellants for a stay dismissed as academic.
Motion by appellant county petitioner to withdraw his appeal granted and appeal withdrawn. Motions by interve*651nors-respondents and respondent to vacate statutory stay denied as unnecessary because the provisions of CPLR 5519 (subd [a], par 1) do not attach by reason of the withdrawal of the county from this appeal. Motion by respondent to dismiss county petitioner’s appeal dismissed as academic, inasmuch as that appeal is withdrawn herewith.